DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.
 Response to Arguments
Applicant's arguments filed July 13, 2021 with respect to the specification objection have been fully considered but they are not persuasive. Applicant argues that the claims have been amended to correct the deficiency. The specification should also be amended to reflect the change made to the claims. The objection to the specification is maintained.
Applicant’s arguments, see amendment and remarks, filed July 13, 2021, with respect to rejection of claims 1, 3, 4, 7-9, 14-17, 19 and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1, 3, 4, 7-9, 14-17, 19 and 20 under 35 U.S.C. 112(b) been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed July 13, 2021, with respect to the rejection of claims 1, 3, 4, 7-9, 14-17, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Mackenzie U.S. publication no. 2012/0041568 A1 in view of Ghalambor et al. U.S. publication no. 2011/0156361 A1 (“Ghalambor”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art and/or considerations.
Applicant argues that the amendment to the claims distinguishes the claim from the non-statutory double patenting rejections of record. However, the claimed embedded resilient spring member is known in the art for the reasons detailed herein below. The claims are not patentably distinct from the parent claims.  The non-statutory double patenting rejections are maintained herein below.
Specification
The disclosure is objected to because of the following informalities: paragraph [00204] of the originally filed disclosure states “the at least one seal member 354… terminating at a peak 360”.  However, “peak” is a non-conventional term for the portion “360” of the seal 354.  “Peak” is plainly defined as “a pointed part of a garment”; “a sharp or pointed end”; or “a top of a hell or mountain ending in a point”.  However, Applicant’s filed drawings show element “360” as being directed to “an upper edge” [based on definition “the line where an object or area begins or ends”].  See annotated version of Applicant’s filed figure 43 below.  Applicant may overcome this objection by amending paragraph [00204] to replace “peak” with “upper edge” or an appropriate synonym thereof.  Appropriate correction is required. 
    PNG
    media_image1.png
    501
    625
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie U.S. publication no. 2012/0041568 A1 in view of Leonard U.S. patent no. 2,267,930.
Regarding claims 14, 16, 17, 19 and 20, Mackenzie discloses a suspension liner (14 including sealing sheath 10 attached thereto- paragraph [0022]) including a liner body (figure 1) defining a liner profile along an exterior periphery thereof (figure 1), the suspension liner (14 including sealing sheath 10) comprising: at least one resilient (“silicone” or the like- paragraph [0027]) seal member (20) protruding radially from the liner body (figures 1 and 2), the at least one resilient seal member (20) extending at least partially around the exterior periphery (i.e., ‘annular seal’) of the liner body (figures 1-2; paragraphs [0023], etc.); the at least one resilient seal member (20) having a section (24) projecting from a root (26) extending from the liner profile (figure 2; paragraph [0025], etc.) and terminating at an upper edge (i.e., upper edge of wing 24- figure 2; paragraphs [0023] and [0025]), the section (24) including a lower flexible wall portion and an upper generally upright wall portion (figures 1 and 2; paragraph [0025], etc.); wherein a variable clearance is defined between the at least one resilient seal member (20) and the liner profile such that the upper generally upright wall portion of the at least one resilient seal member (20) is arranged for deflection towards the liner profile of the liner body (figures 1-2; paragraphs [ 0023]-[0025], etc.).
Mackenzie is silent regarding the resilient element in correspondence with the at least one resilient seal member substantially as claimed.
In the same field of endeavor, namely sealing assemblies, and/or reasonably pertinent to the problem to be solved by Applicant, namely optimizing the seal of a resilient seal, Leonard teaches at least one resilient seal member (including 20, 26) including a resilient element (e.g., spring fingers 24) in correspondence with (at least portion 26) of the at least one resilient seal member (including 20, 26) by extending parallel to at least the upper generally upright wall portion (26) of at least one seal member (including 20, 26), the resilient element (e.g., 24) being a spring member including a plurality of fingers arranged according to the upper generally upright wall portion (e.g., see at least col. 1, lines 11-15 and 38-42; and col. 2, lines 1-17; and figure 3), wherein the resilient element (24 or the like) extends either partially or entirely around a circumferential seal (including 20, 26) (e.g., figures 1 and 3), wherein the resilient element (24 or the like) is arranged to compress and bias the at least one resilient (“rubber like”) seal member (including 26) radially outward relative to the portion which it forms a seal (e.g., see at least figures 1 and 3; and col. 1, lines 11-15 and 38-42; and col. 2, lines 1-17), wherein the resilient element (“spring fingers” 24) is arranged to compress and store mechanical energy to force the at least one seal member radially outward (e.g., see at least figures 1 and 3; and col. 1, lines 11-15 and 38-42; and col. 2, lines 1-17), wherein the resilient element (24) is “directly secured in enveloping relation with the seal” (figure 3; col. 1, lines 13-15) so as to be disposed within a thickness of a material (26) forming the at least one resilient seal member within the upper generally upright wall portion (e.g., see at least figures 1 and 3; and col. 1, lines 11-15 and 38-42; and col. 2, lines 1-17) and above a lower flexible wall portion (20). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try including the spring fingers of Leonard into only the upper generally upright wall portion above the lower flexible wall portion of Mackenzie in order to “provide improved support” (Leonard, col. 1, lines 11-15) of the seal (equivalent of 26 of Leonard) of Mackenzie, as taught and/or suggested by Leonard, with predictable results and a reasonable expectation of success.
Regarding claims 22 and 23, in the invention of Mackenzie in view of Leonard, as applied above, the resilient element (spring fingers 24 or the like of Leonard as embedded in the upper wall portion of Mackenzie) is located outside of the variable clearance and boards the variable clearance along the upper generally upright wall portion (e.g., see at least figure 1 and 3; and col. 2, lines 1-15 of Leonard; and figures 1 and 2 of Mackenzie).

Claims 1, 3, 4, 7-9, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie U.S. publication no. 2012/0041568 A1 in view of Leonard U.S. patent no. 2,267,930  and further  in view of Ghalambor et al. U.S. publication no. 2011/0156361 A1 (“Ghalambor”).
Regarding claims 1, 3, 4, 7-9 and 21, as described supra, Mackenzie in view of Leonard teaches the invention substantially as claimed.
Mackenzie in view of Leonard is silent regarding the spring member includes a plurality of ‘bends’ (interpreted to require a curvature) arranged according to the upper generally upright wall portion substantially as claimed.
In the same field of endeavor, namely sealing assemblies, and/or reasonably pertinent to the problem to be solved by Applicant, namely optimizing the seal of a resilient seal, Ghalambor teaches fingers or tines of a spring member may be selectively be squared off or comprise bends as a matter of art known design choice for optimizing selection of a desired spring within a seal with predictable results and a reasonable expectation of success (see figures 5-7, which shows spring members 500, 600, 700, which include fingers that look squared off substantially like those of Leonard (figures 5 and 6) as being a selectable alternative to bent/curved spring finger/tines (704) (figure 7). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the fingers of Leonard in the invention of Mackenzie in view of Leonard as curved/spring formed as plurality of bends as a matter of known selectable design choice alternatives, as taught and/or suggested by Ghalambor, with predictable results and a reasonable expectation of success. Note MPEP 2144.06. 
Regarding claims 4 and 15, Mackenzie in view of Leonard is simply silent regarding the material forming the resilient element (e.g., 24). Thus, Mackenzie in view of Leonard is silent regarding the material is selected from at least one material selected from the group consisting of metal and plastic.  Ghalambor further teaches a resilient element (spring member 104, seq. or the like) is selected from at least one material selected from the group consisting of metal (e.g., see at least paragraphs [0017], [0025], [0062], etc.).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try selecting metal or plastic for formation of the resilient element in order to pick a known material, as taught and/or suggested by Ghalambor, as suitable material design choice for the resilient elements as an obvious matter of design choice with predictable results and a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7-9, 14-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over: Claims 1-8 of U.S. Patent No. 9,295,567 in view of Leonard U.S. patent no. 2,267,930. 
Claims 1-15 of U.S. Patent No. 10,342,682 B2 in view of Leonard U.S. patent no. 2,267,930. 
Claims 1-14 of U.S. Patent No. 8,911,506 B2 in view of Leonard U.S. patent no. 2,267,930. 
Claims 1-9 of U.S. Patent No. 10,420,657 B2 in view of Leonard U.S. patent no. 2,267,930. 
Claims 1-16 of U.S. Patent No. 9,877,851 B2 in view of Leonard U.S. patent no. 2,267,930. 
Claims 1-14 of U.S. Patent No. 9,603,726 B2 in view of Leonard U.S. patent no. 2,267,930. 
Claims 1-12 of U.S. Patent No. 9,707,106 B2 in view of Leonard U.S. patent no. 2,267,930. 
Claims 1-15 of U.S. Patent No. 9,072,611, B2 in view of Leonard U.S. patent no. 2,267,930. 
Claims 1-9 of U.S. Patent No. 10,420,657 B2 in view of Leonard U.S. patent no. 2,267,930. 
Claims 1-8 of U.S. Patent No. 9,056,022 B2 in view of Leonard U.S. patent no. 2,267,930.
Claims 1-11 of U.S. Patent No. 9,060,885 B2 in view of Leonard U.S. patent no. 2,267,930.
Claims 1-7 of U.S. Patent No. 9,066,821 B2 in view of Leonard U.S. patent no. 2,267,930..
Claims 1-20 of U.S. Application No. 16/198,427 in view of Leonard U.S. patent no. 2,267,930. 
Claims 1-20 of U.S. Application No. 15/976,185 in view of Leonard U.S. patent no. 2,267,930.
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the patent or copending application are either narrower than the present application claims (species anticipates genus) or the limitations of the claims of the patent or copending application broader than the present application claims where such features are known based on the prior art applied in the above 103 rejection.  In particular, prior art to Leonard teaches use of a resilient element in a thickness of the seal in order to provide supplementary resiliency to the sealing member and optimize the seal formed between dynamic force application or moving members of a seal.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try including features of the above applied prior art spring of Leonard within a circumferential seal to the patent or copending application claims in order to optimize the sealing ability for a mechanically force applied or moving seal with predictable results and a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774